DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Claude (FR 2865610 A1).
Regarding claim 1, Claude discloses a blade for a lawn mower (abstract), comprising:
a flat middle portion (14); and two end portions (C, 3) respectively disposed at two opposite ends of the middle portion; wherein a cutting edge is located on the end portion, and wherein each end portion includes a first end portion (C) and a second end portion (3), and wherein the second end portion (3) is located between the middle portion (14) and the first end portion (C ), and wherein along the longitudinal direction of the middle portion, the ratio of the length of the first end portion (44 mm) to the length of the blade (460 or 500 mm) in a horizontal plane is between 0.045 and 0.09 (44/460 = 0.095); see figures 1-2.
Regarding claim 5, wherein two end portions (C, 3) are located at two opposite ends of the middle portion (14) in a center-symmetric manner.
Regarding claim 7, wherein each end portion has a front surface and a rear surface opposite to the front surface, and wherein the cutting edge is located on the front surface and includes a first part located at the first end portion and a second part located at the second end portion, and wherein the first part (C ) of the cutting edge is lower than the second part (3) of the cutting edge in height direction; see figure 2.
Regarding claim 13, Claude discloses  a blade for a lawn mower including:
a middle portion (14) configured as a flat-plate shape; and
two end portions (C, 3) respectively disposed at two opposite ends of the middle portion; wherein a cutting edge (3) is located on the end portion, and wherein each end portion includes a first end portion (C ) and a second end portion (3), and wherein the second end portion (3) is located between the middle portion (14) and the first end portion (C ), and wherein when the length of the blade is greater than 43 cm (460mm = 46 cm), the ratio of the length of the first end portion (C ) to the length of the blade (460 mm) along the longitudinal direction of the middle portion in a horizontal plane is less than or equal to 0.07 (35/460 = 0.76) 
Regarding claim 14, Claude discloses a lawn mower (abstract), comprising: a body; a prime mover (engine or motor; abstract) received in the body; a blade driven by the prime mover to cut grass and including: a flat middle portion (14); and two end portions (C, 3) respectively disposed at two opposite ends of the middle portion; wherein a cutting edge (3) is located on the end portion, and wherein each end portion includes a first end portion and a second end portion, and wherein the second end portion (3) is located between the middle portion and the first end portion, and wherein along the longitudinal direction of the middle portion, the ratio of the length of the first end portion to the length of the blade in a horizontal plane is between 0.045 and 0.09 (35/460 = 0.07); see machine translation. 
 
Claims 1-2, 5-10 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferrari (EP 1312249 A1).
Regarding claim 1, Ferrari discloses a blade for a lawn mower, comprising:
a flat middle portion (A); and two end portions (C, D) respectively disposed at two opposite ends of the middle portion; wherein a cutting edge is located on the end portion, and wherein each end portion includes a first end portion (C) and a second end portion (D), and wherein the second end portion (D) is located between the middle portion (A) and the first end portion (C ), and wherein along the longitudinal direction of the middle portion, the ratio of the length of the first end portion (37 mm) to the length of the blade (490 mm) in a horizontal plane is between 0.045 and 0.09 (37/490 = 0.075); see figure 2 and paragraph [0017].



 
Regarding claim 2, wherein along the longitudinal direction of the middle portion, the ratio of the length of the first end portion (37 mm) to the length of the second end portion (210-131 mm) in the horizontal plane is between 0.25 and 0.5 (37/210-131 = 0.47), and wherein the length of the middle portion is two times of the length of the second end portion in the horizontal plane; see figure 3.
Regarding claim 5, wherein two end portions are located at two opposite ends of the middle portion in a center-symmetric manner (center symmetric, see figures).
Regarding claim 6, wherein the first (C ) and second (D) end portions are twisted (see figure 3) relative to the middle portion along the longitudinal direction of the middle portion, and wherein the twisting direction of the first end portion is opposite to the twisting direction of the second end portion.
Regarding claim 7, wherein each end portion has a front surface and a rear surface opposite to the front surface, and wherein the cutting edge is located on the front surface and includes a first part located at the first end portion (C ) and a second part located at the second end portion (D), and wherein the first part of the cutting edge is lower than the second part of the cutting edge in height direction.
Regarding claim 8, wherein the rear surface has a first portion located on the first end portion (C )and a second portion located on the second end portion (D), and wherein the first portion is higher than the second portion in height direction; see figure 3.
Regarding claim 9, wherein the second end portion twisted (figure 3) downwardly from the middle portion has a second slope surface located between the front and rear surfaces, and wherein the second part of the cutting edge is higher than the second portion of the rear surface in height direction.
Regarding claim 10, wherein the first end portion twisted (figure 3) upwardly from the second end portion has a first slope surface located between the front and rear surfaces, and wherein the first part of the cutting edge is lower than the first portion of the rear surface in height direction.
Regarding claim 13, Ferrari discloses a blade for a lawn mower including:
a middle portion (A) configured as a flat-plate shape; and
two end portions (C, D) respectively disposed at two opposite ends of the middle portion; wherein a cutting edge is located on the end portion, and wherein each end portion includes a first end portion and a second end portion (C, D), and wherein the second end portion (D) is located between the middle portion (A) and the first end portion (C) , and wherein when the length of the blade is greater than 43 cm (490 mm; figure 2), the ratio of the length of the first end portion to the length of the blade along the longitudinal direction of the middle portion in a horizontal plane is less than or equal to 0.07. 
Regarding claim 14, Ferrari discloses a lawn mower, comprising: a body; a prime mover (engine or motor) received in the body; a blade driven by the prime mover to cut grass and including: a flat middle portion (A); and two end portions (C, D) respectively disposed at two opposite ends of the middle portion; wherein a cutting edge is located on the end portion, and wherein each end portion includes a first end portion and a second end portion, and wherein the second end portion (D) is located between the middle portion (A) and the first end portion (C), and wherein along the longitudinal direction of the middle portion, the ratio of the length of the first end portion to the length of the blade in a horizontal plane is between 0.045 and 0.09; see figure 3 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrari (EP 1312249 A1).
Ferrari discloses all the limitations as applied to claims 1-2, 5-10 and 13-14 as applied above, but is silent as the claimed size dimensions.
It would have been an obvious matter of design choice to vary the length of the different portion of the blade, since such modifications would have involved change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955); MPEP 2144.04 IV(A).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose lawn mower blades.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747